Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 1 of 20                PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                            CINCINNATI DIVISION

THOMAS G. TIRONE,                             )
                                              )
       Plaintiff,                             )
                                              )         No. 1:19-CV-997
v.                                            )
                                              )
AMERICAN LEBANESE SYRIAN                      )        JURY DEMAND
ASSOCIATED CHARITIES, INC.                    )
                                              )
       Defendant.                             )

                                      COMPLAINT

       Plaintiff Thomas T. Tirone (“Tirone”) brings this Complaint against Defendant

American Lebanese Syrian Associated Charities, Inc. (“ALSAC” or “Defendant”) to

remedy unlawful discrimination, harassment, and retaliation. In support, Tirone states as

follows:

       1.     This is an action for equitable relief and damages for unlawful discrimination

and retaliation in violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981, Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-5(f), the Age Discrimination

in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 626, the Americans with Disabilities

Act of 1990 (“ADA”), 42 U.S.C. § 12117(a), and the Family and Medical Leave Act

of 1993 (“FMLA”), 29 U.S.C. § 2617.

                            JURISDICTION AND VENUE

       2.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1331. Tirone’s

claims arise under the laws of the United States.
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 2 of 20                        PageID 2




        3.    Venue is proper under 28 U.S.C. § 1391(b). Defendant is either located,

resides, or does business in this District.

        4.    Tirone filed a Charge of Discrimination, No. 490-2018-00872, with the

Memphis District Office of the U.S. Equal Employment Opportunity Commission

(“EEOC”) on December 26, 2017.

        5.    Charge No. 490-2018-00872 alleges that ALSAC discriminated against him

based on his race, age, and disability and retaliated against Tirone for complaining about

unlawful discrimination.

        6.    EEOC issued Tirone a Notice of Suit Rights on Charge No. 490-2018-00872

on August 28, 2019, attached hereto as Exhibit 1.

        7.    Tirone has fulfilled all jurisdiction prerequisites to filing this suit.

                                          PARTIES

        8.    Tirone is a resident of Middletown, Ohio.

        9.    ALSAC employed Tirone from 2013 until his unlawful termination on

May 23, 2017.

        10.   ALSAC is an Illinois corporation whose principal office is located at 501

Saint Jude Place, Memphis, Tennessee 38105-1905. Its registered agent for service of

process is CT Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.

        11.   Plaintiff is white, disabled, and was 63 years old at the time of his termination

in 2017.

        12.   ALSAC subjected Tirone to discrimination and harassment because of his

race.


                                               2
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 3 of 20                PageID 3




       13.    Defendant also subjected Plaintiff to unlawful retaliation after he engaged in

protected activity, including retaining counsel, asserting discrimination and harassment

claims, and threatening legal action to combat discrimination.

                                         FACTS

       14.    Tirone is a highly qualified, well-educated individual with a unique skill set

and a long, successful track record.

       15.    ASLAC recognized his qualifications and hired Tirone on April 15, 2013, as

the Senior Director of the Center of Excellence in Analytics (“COEA”) at ALSAC.

       16.    The COEA was new to ALSAC, and Tirone was tasked with building the

COEA from scratch.

       17.    He was given the specific mandate to “change the culture at ALSAC” to

“compete on analytics.”

       18.    On July 8, 2013, Tirone hired Glenn Sigler (“Sigler”) as an Individual

Contributor (“IC”).

       19.    Sigler is an African American, younger than Tirone, appears to be much

younger than Tirone, and is neither disabled nor perceived as having a disability.

       20.    COEA grew very successfully from internal demand for its services, as

COEA hiring was determined by the department(s) that needed COEA’s help.

       21.    Tirone’s performance was excellent, as recognized in his first performance

review on October 27, 2014, where Tirone received an overall rating of 110 out of 120, or

a “Far Exceeds Expectations.”




                                             3
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 4 of 20               PageID 4




      22.    ALSAC again recognized Tirone’s excellence in January 2015 when George

Shadroui, Tirone’s immediate supervisor, informed Tirone that he would be promoted to

Executive Director of COEA, a one-level promotion.

      23.    ALSAC’s CEO, Rick Shadyac (“Shadyac”), stated that Tirone’s promotion

was a “no brainer.”

      24.    Shadroui also promoted Sigler to Senior Director of Administration and

Planning, a new section of COEA, where Sigler would continue to report to Tirone.

      25.    Shadroui’s promotion of Sigler skipped the standard management

progression of Manager, Senior Manager, Associate Director, Director, proceeding directly

to Senior Director—a four-level promotion.

      26.    Tirone protested that Sigler was not qualified for a Senior Director role, as

Sigler lacked recent or commercial management experience and training.

      27.    Shadroui overruled Tirone’s objections.

      28.    In a one-on-one meeting on May 14, 2015, Shadroui directed Tirone to give

Sigler the highest rating in each category of a new performance-versus-potential matrix.

      29.    Tirone protested that Sigler did not earn top marks in all categories, was not

expert enough to do his job, and had only been in his Senior Director position for three

months.

      30.    Shadroui insisted on top marks for Sigler.

      31.    Tirone complied with Shadroui’s instructions.

      32.    Shadroui also demanded that Tirone increase Sigler’s marks on at least one

performance review.


                                             4
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 5 of 20               PageID 5




       33.      Tirone had completed Sigler’s performance review and had submitted it to

Shadroui, who demanded that Tirone increase Sigler’s marks.

       34.      Tirone complied with Shadroui’s demand to increase Sigler’s marks.

       35.      On May 21, 2017, Shadroui additionally suggested that Tirone accept a

demotion and move to an individual contributor (“IC”) role so that Sigler could take

Tirone’s Executive Director position.

       36.      Tirone refused to accept a demotion and continued to serve as Executive

Director of COEA.

       37.      On October 19, 2015, Tirone received his annual performance appraisal for

the prior fiscal year, which ended June 30, 2015.

       38.      His overall rating was 100 out of 120, or “Exceeds Expectations.”

       39.      Throughout 2016, Tirone excelled, meeting, exceeding, or far exceeding

expectations.

       40.      At a staff meeting on August 26, 2016, Shadroui and Betty MacDougall,

ALSAC’s Vice President of Executive Communication, announced that they were starting

a CEO-mandated initiative for “diversity and inclusion.”

       41.      On October 5, 2016, Tirone received his performance review for the prior

fiscal year.

       42.      His overall performance rating was 95 out of 120, or “Exceeds

Expectations.”




                                              5
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 6 of 20                PageID 6




       43.    Tirone continued his excellent performance in 2017, achieving all his

objectives for his performance review over two months early, including filling four vacant

positions while COEA was under a heavy workload, with minimal overtime.

       44.    In the Quarterly Operating Review meeting held on April 12, 2017, Shadyac

made the following statement: “I’m serious about this multicultural and diversity issue

people. Just look in this room; we have 65 people here and what, 8 multicultural? We’re

not doing an adequate job, people, we have to do more.”

       45.    There were 8 African Americans in the April 12, 2017 meeting.

       46.    Shadyac did not include in his tally of “multicultural” employees two

Hispanics, three South-Asian Americans, and one Asian-Indian also present at the April 12

meeting.

       47.    Shadyac only considered African Americans as meeting ALSAC’s

multicultural or diversity initiatives.

       48.    The next day, Shadroui spent two hours in an afternoon meeting with Tirone

trying to convince Tirone to accept a demotion to become an IC so that Sigler could take

the Executive Director of COEA position.

       49.    It was unclear to Tirone what exactly this demotion to an IC job would entail

or to whom Tirone would report.

       50.    Although Tirone was concerned he would be fired if he did not agree to take

the IC role, he was never provided a deadline by which he needed to inform Shadroui

whether he would agree.

       51.    Tirone also was never provided any clearly defined description of the IC role.


                                             6
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 7 of 20               PageID 7




      52.    Approximately three hours later on April 13, 2017, ALSAC’s Chief

Financial Officer, Jeff Pearson (“Pearson”), called Tirone and said that Pearson heard from

Shadroui about Tirone’s and Shadroui’s discussion.

      53.    Pearson stated he had offered to Shadroui to have Tirone transfer to finance

under Pearson to head the new Financial Planning and Analysis (“FP&A”) group.

      54.    The initial plan was to take the COEA’s P&A group, which was headed by

Sigler, and create a new FP&A reporting to Pearson in the finance department.

      55.    Pearson told Tirone that Pearson offered to essentially swap Sigler for

Tirone, making Sigler the head of COEA and making Tirone the head of FP&A.

      56.    Pearson told Tirone that Shadroui jumped at this proposal, and Pearson

expressed it would be better for him because Tirone was far more capable than Sigler.

      57.    It was not clear that Tirone would be an IC or an Executive Director in

Pearson’s proposed role.

      58.    Tirone was not given a deadline to decide whether he would want to move

to FP&A or to become an IC under Shadroui or Pearson.

      59.    During 2017, ALSAC’s leaders admitted to significant pressure to have more

African American managers.

      60.    Those leaders removed, demoted, fired, or asked to leave various managers,

replacing the former managers with African Americans.

      61.     ALSAC’s leaders admitted that Tirone was being asked to volunteer for a

demotion to make room for an African American Executive Director, Sigler.




                                            7
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 8 of 20                  PageID 8




       62.    On May 4, 2017 in one-on-one meeting with Tirone, Shadroui admitted that

the word “diversity” is ALSAC code for African American.

       63.    Shadroui also told Tirone that ALSAC has been under a lot of pressure from

the City of Memphis to make the demographics of ALSAC’s leadership and management

match the demographics of Memphis (over 60% African American).

       64.    This pressure stemmed from ALSAC’s planned                    “Pinch District

Redevelopment Project,” to which the City of Memphis must approve before governmental

entities , including the City of Memphis, will contribute millions of dollars to the project.

       65.    Prior to his termination, Tirone spoke to Pearson about Shadroui’s offer of a

demotion or potential termination for Tirone.

       66.    Pearson admitted to Tirone that the proposed demotion was a way to get

Sigler, an African American, into an Executive Director role and therefore improve

ALSAC’s “diversity.”

       67.    Pearson also indicated that Shadroui was retaliating against Tirone for

refusing to step down to let Sigler take Tirone’s position two years earlier.

       68.    On Wednesday, May 10, 2017, Tirone wrote to ALSAC’s Chief People

Officer, Senior Vice President of HR Diane Heyman (“Heyman”), that he believed the

request that he “volunteer” to be an IC was the result of unlawful discrimination and that

he declined to become an IC and requested that the company investigate the true motives

for the proposed demotion.

       69.    Tirone copied Shadyac and Shadroui on this correspondence.




                                              8
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 9 of 20             PageID 9




       70.    On Saturday, May 13, 2017, Heyman called Tirone to set a meeting for the

following on Monday with ALSAC’s Chief Legal Officer, Sara Hall (“Hall”), and Heyman

to investigate his complaint.

       71.    During the May 15 telephone meeting with Tirone, Hall, Heyman and

Douglas Janney (Tirone’s attorney), Hall admitted that Tirone was good at his job and

offered no reason for Tirone’s demotion or the ALSAC behavior that prompted Tirone’s

complaint.

       72.    On May 17, 2017 the following events transpired:

              a.     At 9:19 a.m., Heyman emailed Tirone, informing him that ALSAC

       has concluded its investigation and determined that there is no “basis for his

       allegations of discrimination and harassment.”

              b.     At approximately 10:00 a.m., Tirone’s chronic herniated disc in his

       back was twisted by an x-ray tech, causing considerable pain.

              c.     Tirone took his medication, waited until the pain subsided, and

       continued to work.

              d.     At 1:30 p.m., Hoeschen and Tanya Holmes (“Holmes”), Director of

       ALSAC Legal Department, arranged a meeting with Tirone with no reason

       provided.

              e.     Tirone reported to the meeting as requested, and the two quizzed

       Tirone about emails he sent home with ALSAC information.

              f.      Holmes presented Tirone with a document to sign, where Tirone was

       to list all the documents he had ever sent home.


                                            9
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 10 of 20               PageID 10




             g.     Tirone was heavily medicated, in pain, and shaken by becoming the

      subject of an email investigation just hours after ALSAC closed the investigation

      into his complaints of illegal discrimination, and a week after he complained of

      unlawful discrimination.

             h.     Holmes and Hoeschen asked for Tirone to list every document he

      emailed to his personal email from ALSAC by 10:00 a.m. the next morning.

             i.     Tirone explained that he was in severe pain and that it was not fair for

      Hoeschen and Holmes to assume that when Tirone got home, he could sit down and

      perform that task.

             j.     Tirone requested two days to provide the list of emails.

             k.     Holmes and Hoeschen insisted that, because they were asked to

      conclude this investigation by the next day and Tirone could complete the list by

      looking at his “sent” folder on his ALSAC computer, he could provide the list by

      10:00 a.m.

             l.     Tirone asked if others are being investigated and Holmes and

      Hoeschen admitted that only Tirone was being investigated.

      73.     Tirone believed he was being singled out for an email audit as retaliation

for his complaints of unlawful discrimination and harassment.

      74.     Tirone emailed Holmes and Hoeschen that the action “smack[ed] of illegal

retaliation against me for my complaint about illegal activity at ALSAC.”

      75.     Tirone exercised pre-approved FMLA leave for his injured back from

May 18 through May 21, 2017.


                                           10
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 11 of 20              PageID 11




        76.   He was bedridden, on prescription medication, and in severe pain.

        77.   Tirone returned to work on Monday, May 22, 2017.

        78.   Upon arriving at work on Monday, May 22, Pearson instructed Tirone to

develop a presentation for Pearson on an expedited basis.

        79.   Tirone immediately began working on this presentation and continued

working on the presentation until his employment with ALSAC was terminated.

        80.   On May 23, 2017, at 3:00 p.m., ALSAC notified Tirone his employment

was terminated.

        81.   The reasons given at the time of termination were that Tirone refused a four-

level demotion and had not provided a list of emails as requested at 1:30 p.m. on May 17,

2017.

        82.   ALSAC terminated Tirone less than two weeks after he leveled accusations

of discrimination and harassment against ALSAC.

        83.   Considering Tirone took intermittent FMLA leave from May 18 through

May 21, ALSAC fired him on the 7th non-FMLA workday after he complained, and on

the 2nd non-FMLA workday after ALSAC closed its investigation into Tirone’s complaint.

        84.   ALSAC provided Tirone no rational explanation as to why he, and he alone,

was subjected to an email audit.

        85.   ALSAC provided no explanation why it needed Tirone to log all files he

emailed to his home, even though ALSAC has access to Tirone’s email history for at least

two years.

        86.   ALSAC was not satisfied with a retaliatory discharge of Tirone.


                                            11
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 12 of 20                   PageID 12




       87.     Tirone, through his attorney, contacted ALSAC about his unlawful

termination.

       88.     ALSAC and Tirone, through their attorneys, entered into settlement

negations to try to resolve Tirone’s discrimination claims.

       89.     Tirone, through his attorney, expressed that it would be difficult, if not

impossible, for someone his age to obtain a comparable position and provided an analysis

of his projected lost income through a trial as well as front pay after the trial.

       90.     During the negotiations, ALSAC expressed concerns that Tirone may make

public statements that were harmful to ALSAC’s reputation.

       91.     Exhibit 2 recounts the discussion between Hall and Tirone’s attorney in

which ALSAC expressed concerns that Tirone may perform an analysis on publicly

available information in order to harm ALSAC’s reputation.

       92.     ASLAC invited Tirone and his attorney to an in person settlement meeting

with Hall and Shadyac, which could include a professional mediator to try to resolve

Tirone’s discrimination claims.

       93.     On November 6, Tirone’s attorney communicated to ALSAC that Tirone

refused a face to face meeting but that he was still interested in resolving his claims.

       94.     On November 7, Hall informed Tirone’s attorney stating “[g]iven how far

apart we are on settlement we do not believe that it would be productive to make a counter

offer at this time. We remain available if you and your clients are willing to meet and

discuss.”




                                              12
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 13 of 20              PageID 13




       95.    On November 8, Hall sent Tirone’s attorney a text message stating, “I sent

you an email yesterday afternoon and wanted to make sure you saw it.”

       96.    Tirone’s attorney responded that he had gotten the text, which was intended

to indicate that Tirone was still not interested in a meeting.

       97.    At 6:00 a.m. on November 9, 2017, the FBI raided Tirone’s home based upon

knowingly false information that ALSAC had provided the FBI.

       98.    The FBI raided Tirone’s home with a SWAT team and pointed loaded

firearms at Tirone and his wife while they were outside and undressed, and confiscated

Tirone’s computers, phones and other personal property.

       99.    Tirone learned later that the FBI raided his house because, on

November 1, 2017, ALSAC falsely alleged to the FBI that Tirone set up a fake website to

divert donor money from ALSAC to Tirone.

       100.   ALSAC had no credible evidence that Tirone set up a website designed to

and Tirone did not set up any such website.

       101.   ALSAC also misrepresented to the FBI the significance of Tirone emailing

documents to himself to work from home, as this practice was commonplace at ALSAC.

       102.   Even Tirone’s boss, Shadroui, had e-mailed ALSAC proprietary documents

to Tirone’s personal email so that Tirone, out from work due to illness, could explain them

by telephone to Shadroui.

       103.   ALSAC had no real concern about Tirone using its confidential or

proprietary data.




                                              13
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 14 of 20               PageID 14




       104.    Rather, ALSAC used the FBI to intimidate, to silence, and to discredit Tirone

in retaliation for his threats of pursuing civil litigation.

       105.    Defendant did not want to risk Tirone moving forward with his claims in

which he alleged that ALSAC intended to replace him with a much less qualified African

American so that ALSAC could appease the City of Memphis and obtain its approval and

funding for the Pinch District Redevelopment Project.

       106.    This information becoming public would risk alienating a large part of

ALSAC’s donor base, which is actually the donor base for St. Jude’s Children’s Research

Hospital.

       107.    In addition, ALSAC did not want Tirone to discredit ALSAC in his civil suit

by using his analysis on publicly available data to demonstrate that ALSAC has a long

history of misrepresenting matters to the donating public.

                                        COUNT I
                            Race Discrimination and Retaliation
                                     42 U.S.C. § 1981

       108.    Tirone incorporates by reference all preceding allegations.

       109.    ALSAC terminated Tirone’s employment.

       110.    Tirone had an oral contract of employment with ALSAC and executed other

contracts related to his employment with ALSAC.

       111.    Tirone’s race was a motivating factor in the decision by Defendant to

terminate Tirone’s employment.

       112.    Tirone engaged in protected activity by, among other things, retaining

counsel to represent him for claims of race discrimination; complaining about race


                                                14
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 15 of 20             PageID 15




discrimination, harassment, and retaliation; and asserting that he would file an EEOC

charge for race discrimination and a § 1981 claim for race discrimination.

       113.    Defendant knew about Tirone’s protected activity.

       114.    Tirone’s protected activity was a motivating factor in Defendant’s decision

to terminate Tirone.

       115.    Defendant acted with malice and reckless indifference toward Tirone’s

federally protected rights.

       116.    As a direct and proximate result of Defendant’s discrimination and

retaliation, Tirone has suffered, and continues to suffer, emotional pain and suffering,

professional and personal embarrassment, humiliation, loss of enjoyment of life, and

inconvenience, as well as incidental and consequential damages.

       117.    As a direct and proximate result of Defendant’s discrimination and

retaliation, Tirone has suffered, and continues to suffer, lost earnings and a diminished

ability to earn a living.

                                        COUNT II
                            Race Discrimination and Retaliation
                                  42 U.S.C. § 2000e-5(f)

       118.    Tirone incorporates by reference all preceding allegations.

       119.    Defendant terminated Tirone’s employment because of his race.

       120.    Tirone’s race was a motivating factor that prompted Defendant’s decision to

terminate Tirone.

       121.    Tirone engaged in activity protected by Title VII by, among other things,

retaining counsel to represent him for claims of race discrimination; complaining about


                                             15
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 16 of 20              PageID 16




race discrimination, harassment, and retaliation; and asserting that he would file an EEOC

charge for race discrimination.

       122.    Defendant knew about Tirone’s Title VII–protected activity.

       123.    Defendant terminated Tirone’s employment.

       124.    Defendant terminated Tirone because of his protected activity.

       125.    Defendant acted with malice and reckless indifference toward Tirone’s

federally protected rights.

       126.    As a direct and proximate result of Defendant’s discrimination and

retaliation, Tirone has suffered, and continues to suffer, emotional pain and suffering,

professional and personal embarrassment, humiliation, loss of enjoyment of life, and

inconvenience, as well as incidental and consequential damages.

       127.    As a direct and proximate result of Defendant’s discrimination and

retaliation, Tirone has suffered, and continues to suffer, lost earnings and a diminished

ability to earn a living.

                                       COUNT III
                                     ADA Retaliation
                                   42 U.S.C. § 12117(a)

       128.    Tirone incorporates by reference all preceding allegations.

       129.    While employed with ALSAC, Tirone was disabled within the meaning of

the ADA.

       130.    Tirone engaged in activity protected by the ADA by, among other things,

retaining counsel to represent him for claims of disability discrimination; complaining




                                             16
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 17 of 20                 PageID 17




about disability discrimination, harassment, and retaliation; and asserting that he would file

an EEOC charge for disability discrimination.

       131.   Defendant knew about Tirone’s ADA–protected activity.

       132.   Defendant terminated Tirone’s employment.

       133.   Defendant terminated Tirone’s employment because of his protected activity.

       134.   Defendant acted with malice and reckless indifference toward Tirone’s

federally protected rights.

       135.   As a direct and proximate result of Defendant’s retaliation, Tirone has

suffered, and continues to suffer, emotional pain and suffering, professional and personal

embarrassment, humiliation, loss of enjoyment of life, and inconvenience, as well as

incidental and consequential damages.

       136.   As a direct and proximate result of Defendant’s retaliation, Tirone has

suffered, and continues to suffer, lost earnings and a diminished ability to earn a living.

                                       COUNT IV
                                    ADEA Retaliation
                                    29 U.S.C. § 626(c)

       137.   Tirone incorporates by reference all preceding allegations.

       138.   Tirone was Defendant’s employee.

       139.   Tirone was at least 40 years old at the time of his termination.

       140.   Tirone engaged in activity protected by the ADEA by, among other things,

retaining counsel to represent him for claims of age discrimination; complaining about age

discrimination, harassment, and retaliation; and asserting that he would file an EEOC

charge for age discrimination.


                                             17
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 18 of 20                 PageID 18




       141.   Defendant knew about Tirone’s ADEA–protected activity.

       142.   Defendant terminated Tirone’s employment.

       143.   Defendant terminated Tirone’s employment because of his protected activity.

       144.   Defendant’s actions were willful.

       145.   As a direct and proximate result of Defendant’s retaliation, Tirone has

suffered, and continues to suffer, emotional pain and suffering, professional and personal

embarrassment, humiliation, loss of enjoyment of life, and inconvenience, as well as

incidental and consequential damages.

       146.   As a direct and proximate result of Defendant’s retaliation, Tirone has

suffered, and continues to suffer, lost earnings and a diminished ability to earn a living.

       147.   Tirone is entitled to liquidated damages.

                                        COUNT V
                                    FMLA Retaliation
                                     29 U.S.C. § 2617

       148.   Tirone incorporates by reference all preceding allegations.

       149.   Tirone was employed by Defendant.

       150.   Tirone was eligible for FMLA leave.

       151.   Tirone was entitled to FMLA.

       152.   Tirone took FMLA leave in May 2017.

       153.   Defendant instructed Tirone to compile a list of emails sent to his personal

email account during his FMLA leave.

       154.   When Tirone did not complete the work that Defendant instructed him to

during his period of FMLA leave, Defendant terminated his employment.


                                             18
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 19 of 20                      PageID 19




          155.   Defendant’s termination was an adverse employment action.

          156.   Defendant took that adverse employment action because Tirone did not

complete the work that Defendant instructed him to while he was on FMLA leave.

          157.   Defendant’s actions were willful.

          158.   As a direct and proximate result of Defendant’s retaliation, Tirone has

suffered, and continues to suffer, emotional pain and suffering, professional and personal

embarrassment, humiliation, loss of enjoyment of life, and inconvenience, as well as

incidental and consequential damages.

          159.   As a direct and proximate result of Defendant’s retaliation, Tirone has

suffered, and continues to suffer, lost earnings and a diminished ability to earn a living.

          160.   Tirone is entitled to liquidated damages.

                                    PRAYER FOR RELIEF

          Plaintiff respectfully prays that this Court grant the following relief:

          A.     A jury trial on all triable issues;

          B.     Judgment in favor of Plaintiff and against Defendant on all Counts in this

action;

          C.     Injunctive relief prohibiting future discrimination and retaliation;

          D.     Back pay and benefits to Plaintiff;

          E.     Reinstatement and/or front pay and benefits to Plaintiff;

          F.     Compensation to make Plaintiff whole for the loss of benefits;




                                                  19
Case 2:20-cv-02807-SHM-atc Document 1 Filed 11/21/19 Page 20 of 20              PageID 20




       G.     Compensatory damages for embarrassment, humiliation, emotional pain and

suffering, mental anguish, severe stress and anxiety, psychological harm, inconvenience,

and loss of enjoyment of life;

       H.     Punitive damages to Plaintiff;

       I.     Attorneys’ fees and expenses to Plaintiff;

       J.     Prejudgment interest and, if applicable, post-judgment interest; and

       K.     Such other and further legal or equitable relief to which Plaintiff may be

entitled.

       Dated: November 21, 2019                 Respectfully submitted,
                                                /s/ Charles P. Yezbak, III
                                                Charles P. Yezbak, III (TN BPR #018965)*
                                                N. Chase Teeples (TN BPR #032400)*
                                                YEZBAK LAW OFFICES PLLC
                                                2002 Richard Jones Road, Suite B-200
                                                Nashville, TN 37215
                                                Tel.: (615) 250-2000
                                                Fax: (615) 250-2020
                                                yezbak@yezbaklaw.com
                                                teeples@yezbaklaw.com
                                                *pro hac vice anticipated
                                                Attorneys for Plaintiff

                                                -and-
                                                /s/ Jessica R. Doogan
                                                Jessica R. Doogan (OH BAR #0092105)
                                                BARKAN MEIZLISH DEROSE
                                                WENTZ McINERNEY PEIFER, LLP
                                                250 E. Broad Street, 10th Floor
                                                Columbus, OH 43215
                                                Tel.: (614) 221-4221
                                                Fax: (614) 744-2300
                                                jdoogan@barkanmeizlish.com
                                                Local Counsel for Plaintiff


                                               20
